In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01053-CR
____________

JOSE POSADOS GONZALEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1041393



 
MEMORANDUM  OPINION
               Appellant Jose Posadas Gonzalez pleaded no contest to the felony offense
of indecency with a child and, in accordance with his plea bargain agreement with the
state, the trial court sentenced appellant to confinement for three years.  Appellant
filed a timely pro se notice of appeal 
                    In a plea-bargained case in which the punishment assessed does not
exceed the plea agreement, a defendant may appeal only those matters that were
raised by written motion filed and ruled on before trial, or after obtaining the trial
court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d
645, 648-49 (Tex. Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim.
App. 2001).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We note that appellant also waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
 All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.   Tex. R. App. P. 47.2(b).